IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 THADDEUS BARTKOWSKI, III AND                 : No. 268 MAL 2018
 CRYSTAL ANNE CRAWFORD,                       :
                                              :
                       Respondents            : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
                                              :
               v.                             :
                                              :
                                              :
 KENNETH RAMONDO AND THERESE-                 :
 CECILIA RAMONDO,                             :
                                              :
                       Petitioners            :


                                           ORDER



PER CURIAM

       AND NOW, this 16th day of October, 2018, the Petition for Allowance of Appeal is

GRANTED.        The issue, condensed from the several stated by Petitioners and

reformulated for clarity, is as follows:

       Must a landowner prove impossibility of alternative access arising from
       zoning and regulatory prohibitions or otherwise to establish an easement by
       necessity?